Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2012179948A) in view of Kobayashi (US 20080110545 A1) and Olivier ((FR 3020016) (US 20170182846 will be used as the English translation)) with supporting evidence from Harle (US 2009/0065116 A1). 
Regarding claim 1, Nomura depicts 5 sipes in figure 1 for a construction vehicle or OTR tire [0001] to effectively dissipate heat from the tread portion [0026 and 00031-0032].  However, Nomura is silent to the tread rubber and axial width depth. Nonetheless, it is well known in the tire art for heavy duty tires to have a tread rubber greater than 40 mm. Conventional heavy duty art, Harle, discloses a radial tire for transporting heavy loads with a tread rubber greater than 40 mm and a ratio of the axial width to radial depth is between 0.1 and 0.3 to promote air flow and cooling [0014-0015]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a tread 
As for the width of Wc, one ordinary skill in the art would look to conventional art to determine the equivalent Wc used in the art. Analogous art, Kobayashi, depicts two protective layers in contact with one another represented by WH2 in figure 1, corresponds to Applicant’s WC. In figure 5, Kobayashi depicts the inner side protective belt is 730 mm. 
Nomura, depicts 5 sipes in figure 1.  Therefore, the surface siping of tire is, TL = (5 *circumference)/(circumference *Wt), so 5/0.73m =  6.84/m. This overlaps with applicant’s range. 
Although Nomura is silent to the protective reinforcement, working reinforcement and hoop reinforcement found in the crown reinforcement, one ordinary skill in the art would look to conventional art to determine the typical reinforcements in an OTR tire.  Analogous OTR art, Olivier, discloses multi-strand cords used in conventional OTR tires [abstract]. The crown reinforcement comprises a protective reinforcement working reinforcement layers and a hoop reinforcement layer [0104]. The protective and working reinforcement layer form an angle at most 60° [0147] while the hoop layer is a zero degree ply [0005]. The coupling ratio C is greater than or equal to 1600 daN/cm[0031]. Therefore, coupling factors is 100,480 daN. This also overlaps with applicant’s range. According to MPEP 2144.05, overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to include the teachings of Olivier to maximize the use of the tread [0176].  
Regarding claims 2-3, 8 and 11
Furthermore, in regards to claims 4 -7, Applicant overlaps with the calculated 6.84/m (see rejection above for claim 1) for the surface siping. 
Regarding claims 9- 10, Olivier discloses the cord which makes up the protective layer, is a multistrand with two cylindrical layers with a break force greater than or equal to 3000N [claim 1]. Therefore, the breaking strength R of each protective layer is equal to the maximum vale Rmax of the breaking strengths R of the protective layer. This would also include the radially outermost protective layer. 
Regarding claim 12, Olivier discloses the protective layers are multistrand ropes [0049] made up of a single layer of K strands, K being between 3 and 5 [0113].
Regarding claim 18, Kobayashi depicts the Wc (WH2) expanding over a significant amount of the tire width. Although Kobayashi does not depict the outermost cuts and one ordinary skill in the art would recognize there are limited number of options to place the outermost cuts with respect to the median axial width Wc: the axial cut is before the Wc’s end, after the Wc’s end or the at the Wc’s end. MPEP 2141 states obvious to try is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have the Wc end beyond the axial cut given the limited number of options to place the Wc. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2012179948A) in view of Kobayashi (US 20080110545 A1) and Olivier ((FR 3020016) (US 20170182846 will be used as the English translation)) with supporting evidence from Harle (US 2009/0065116 A1) and further in view of Ferlin (US 2015/0251497 A1).

    PNG
    media_image1.png
    353
    552
    media_image1.png
    Greyscale
Although Nomura does not depict the two protective layers diverge from one another beyond the median axial width Wc, it is conventionally known in OTR art to depicts two protective layers diverge from one another, the working reinforcement extends beyond the median axial width Wc and the hoop reinforcement extends less than the median axial width Wc as depicted in analogous art, Ferlin, figure 1. 
Examiner has reproduced Ferlin’s figure 1 and has annotated it to add the meridian axial width Wc. From annotated figure 1, it is evident that two protective layers diverge from one another (51 and 52). The working reinforcements (61 and 62) extends beyond the median axial width Wc and the hoop reinforcement (71 and 72) extends less than the median axial width Wc. Ferlin teaches the tire has improved endurance [0072]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the two protective layer diverge from one another, the working reinforcement extends beyond the median axial width Wc and the hoop reinforcement extends less than the median axial width Wc since these are all conventional features of an OTR tire. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2012179948A) in view of Kobayashi (US 20080110545 A1) and Olivier ((FR 3020016) (US 20170182846 will be used as the English translation)) with supporting evidence from Harle (US 2009/0065116 A1) and further in view of Warfford et al (US 2013/0213542 A1).
Regarding claims 16-17, Applicant has claimed the volumetric void ratio is at least equal to 12%.  Although Nomura is silent to the volumetric void ratio of the tire, one ordinary skilled in the art would look to conventional art to determine the standard volumetric void ratio. Analogous heavy duty art, Warfford, discloses volumetric void ratio of 25-40% [0032]. Warfford states an increase in tread void can reduce the local and overall rigidity of the tread [0033].  Warfford’s range overlaps with Applicant’s range. MPEP2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have incorporated a volumetric void ratio greater than 12% to reduce the local and overall rigidity of the tread. 
Response to Arguments
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Harle is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Harle is considered by one ordinary skill in the art as a heavy duty tire, since straddle carrier truck are large trucks that require heavy duty tires for carrying large, heavy loads. Heavy duty tires and heavy vehicles of . 
Applicant argues the cited prior arts fail to disclose a relationship of 2πRe*Wc.  Although the arts do not explicitly teach this formula, Applicant is claiming features that are commonly known in the tire art as evident by the cited prior arts. For instance, Nomura, depicts 5 sipes in figure 1.  Although Nomura is silent to the Wt, analogous art, Kobayashi, depicts conventionally known two protective layers in contact with one another represented by WH2 in figure 1, which corresponds to Applicant’s WC. In figure 5, Kobayashi depicts the inner side protective belt is 730 mm. Combining these features together, one ordinary skill in the art would determine the surface siping of tire is, TL = (5 *circumference)/(circumference *Wt), so 5/0.73m =  6.84/m. Therefore, Applicant’s equation are combination of features that are essential to all heavy duty tires and one ordinary skill in the art can reasonably determine the equation and associated values. 
Applicant argues the modifications of Nomura would destroy its intended use. Examiner disagrees. The cited arts are not modifying Nomura per say but rather supplementing Nomura’s missing information. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749